department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec q t ec natl significant index number kekkkekekkekkkerek krrkekrerekrkkrkkerekkeekereeekk kkekeekrekererekererekeerek hekkekekkkkkkkkrerrrekerer kekkkekkkkkkkerekekere reekrerkeekereekrerreereeeee in re hhkkkekrekekrekere kkk reese krrekeerere ree eere krerkrer ee eere eeeeererekrerereekkerererererk kreekkkekrekrerkrereree plan no e ein kkk _kkkekkekekee compa ny kkrekkkekkeekerereeeer plan kkkkkrkkekkekrkkekrerekreereekekerererreeek dear rxkkekrkkkkek this letter constitutes notice that a waiver of the minimum_required_contribution for the plan for the plan_year ending december has been approved subject_to the conditions listed below the waiver is for the required minimum contribution for the above listed plan_year all waiver amortization payments representing this waiver still must be paid as stated in sec_412 of the code collateral acceptable to pbgc is provided to the plan for the full amount of the funding waiver for the _ plan_year by the later of a days from the date of the irs ‘ruling letter granting the waiver final ruling letter and b the earlier of i the date pbgc notifies the service in writing that this condition has not been met and ii days from the date of the final ruling letter starting with the quarterly contribution due on date the company makes contributions equal to the required quarterly contributions to the plan ina timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution under sec_412 of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized except to any extent otherwise permitted under code sec_412 in which case the company copies pbgc on any correspondence with the irs regarding notification of or application_for such an exception the company makes timely contributions to the plan in an amount sufficient to meet the minimum_funding requirements for the plan for the plan years ending december respectively ‘ through by september through the company provides proof of payment of all contributions described above within five business days after each payment thereof to the service and pbgc using the fax numbers or addresses below irs - ep classification kekekkekeekreeekeeerererer rekkekerekkrererer eker eeekkeekee rkkekkkkekekeerereukeeeeree fax erkkkkkekreeekerekreke pension_benefit_guaranty_corporation hhkkkkerkiekehkkekrerkrekrerekerreeerek krkekrkrereekeekererekeekeaeee rekkkrkekrerekerererrereee kkk fax rxekkrekkekkkkekeekekekk if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the company has suffered a temporary substantial business hardship due to a number of factors including increasing costs of resources increased competition from foreign companies and an overall economic recession it has also had to reduce its accounts_payable and other liabilities which reduced company's overall cash flows the company has executed a strategy to reduce expenses and raise additional revenue to improve the financial health of the organization including replacing some high level personnel its financial projections show that it will likely generate increasing profits and operating cash flows in future years the company believes and its financial projections illustrate that its cash flows will improve adequately to satisfy the plan’s funding obligation in the near future your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december 20'_ the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the manager _and to the manager - if you require further assistance in this matter please contact at rrkkk krekkek cc sincerely william b hulteng manager employee_plans technical
